Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 1 of 15 PageID #:
                                  16070




                Exhibit C
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 2 of 15 PageID #:
                                                                         GOVERNMENT
                                  16071                                    EXHIBIT
                                                                        GX 1491R
                                                                       18 CR 204 (S-2) (NGG)




 EXHIBIT C-001
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 3 of 15 PageID #:
                                  16072




 EXHIBIT C-002
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 4 of 15 PageID #:
                                  16073
                                                                          GOVERNMENT
                                                                            EXHIBIT
                                                                        GX 1492R
                                                                       18 CR 204 (S-2) (NGG)




 EXHIBIT C-003
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 5 of 15 PageID #:
                                  16074                                 GOVERNMENT
                                                                            EXHIBIT
                                                                       GX 1493R
                                                                      18 CR 204 (S-2) (NGG)




 EXHIBIT C-004
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 6 of 15 PageID #:
                                  16075                                 GOVERNMENT
                                                                           EXHIBIT
                                                                       GX 1494R
                                                                      18 CR 204 (S-2) (NGG)




 EXHIBIT C-005
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 7 of 15 PageID #:
                                  16076




 EXHIBIT C-006
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 8 of 15 PageID #:
                                  16077
                                                                        GOVERNMENT
                                                                          EXHIBIT
                                                                      GX 1495R
                                                                     18 CR 204 (S-2) (NGG)




 EXHIBIT C-007
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 9 of 15 PageID #:
                                  16078                                 GOVERNMENT
                                                                            EXHIBIT
                                                                       GX 1496R
                                                                      18 CR 204 (S-2) (NGG)




 EXHIBIT C-008
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 10 of 15 PageID #:
                                  16079




  EXHIBIT C-009
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 11 of 15 PageID #:
                                  16080




  EXHIBIT C-010
Case 1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 12 of 15 PageID #:
                                  16081




  EXHIBIT C-011
To:        Alejandro Betancour
From:       Case
           Clare   1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 13 of 15 PageID
                 Bronfman                                                                    #:
                                                                                         GOVERNMENT
                                                                                            EXHIBIT
Sent:      Mon 5/29/2017 4:21:25 PM             16082
Subject:   Fwd: Barbara Bouchey                                                           GX 373
                                                                                       18 CR 204 (S-2) (NGG)

Most recent on BB

Begin forwarded message:


       From: Clare Bronfman
       Subject: Barbara Bouchey
       Date: May 8, 2017 at 4:12:29 PM EDT
       To: Olmedo Gaxiola Ricardo M

       This is what she looked like about 8 months ago.




             EXHIBIT C-012
To:        Alejandro Betancourt                                                          GOVERNMENT
From:       Case
           Clare   1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 14 of 15 PageID
                 Bronfman                                                                      #:
                                                                                            EXHIBIT
Sent:      Mon 5/29/2017 4:21:07 PM             16083
Subject:   Fwd: Kristen Keeffe
                                                                                          GX 374
                                                                                      18 CR 204 (S-2) (NGG)

Most recent I have on KK

Begin forwarded message:


       From: "RICARDO M. OLMEDO GAXIOLA" <rmolmedo@me.com>
       Subject: Re: Kristen Keeffe
       Date: May 8, 2017 at 11:14:16 PM EDT
       To: Clare Bronfman <clare

       Ok

       Saludos
       Lic. Ricardo M. Olmedo Gaxiola


              El 08/05/2017, a las 15:17, Clare Bronfman <cla                    scribió:

              <IMG-20160118-WA0000.jpg>




              EXHIBIT C-013
To:        Alejandro Betancourt
From:       Case
           Clare   1:18-cr-00204-NGG-VMS Document 922-2 Filed 09/14/20 Page 15 of 15 PageID
                 Bronfman                                                                   #:
                                                                                       GOVERNMENT
                                                16084                                    EXHIBIT
Sent:      Mon 5/29/2017 4:22:00 PM
Subject:   Fwd: Toni Natalie                                                           GX 376
                                                                                     18 CR 204 (S-2) (NGG)

Most recent on her…. her hair could be blonde or dark…

Begin forwarded message:


       From: Clare Bronfman <clarew                                >
       Subject: Toni Natalie
       Date: May 8, 2017 at 4:11:45 PM EDT
       To: Olmedo Gaxiola Ricardo M <r                              >

       This is from a few years ago - her hair is naturally very dark




             EXHIBIT C-014
